Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (US 2009/0280450).
Kuo discloses a dental anchor application appliance 112 for mounting one or more pre-formed anchors 104, 106 (Figure 5).  The appliance 112 includes a body having a receiving structure 114 located within an anchor locating area for holding the at least one anchor 104, 106 in a fixed position and orientation with respect to a tooth to which it is to be bonded.  Upon bonding the receiving structure 114 is configured to release the anchor (note the last sentence of paragraph [0032]).  In regard to claim 3, note the temporary releasable adhesive in the last sentence of paragraph [0032] (see also paragraph [0030]).  In regard to claim 4, the Kuo appliance/mounting template 112 is capable of use as a first aligner in an aligner treatment procedure.  
In response to the present rejection applicant amended claim 1 to include a “wherein” clause further describing the anchor as having a preformed shape that does not conform to the anchor receiving structure shape of the “custom dental anchor application appliance” and argues that Kuo does not teach the limitation.   The examiner is not persuaded.  The claims is directed to solely to a “custom dental anchor application appliance” and not the combination of an anchor application device and an anchor.  Adding further language describing the anchor that applicant intends for the anchor application appliance to be used with places no meaningful limitations on the claimed anchor application device itself.  Applicant’s argument is akin to claiming a prior art hammer, but arguing that the prior art hammer itself is patentable because applicant intends for the hammer to be used with a particular nail.  The Kuo dental anchor application appliance is capable of use with anchors that do not conform to the shape of the Kuo anchor application appliance receiving structure.   
The examiner does note that if claims 1-4 were further amended to make it clear that the combination of both the anchor application appliance and the anchor (having the first preformed shape that does not conform to the receiving structure second shape and wherein the first shape includes a contact point for creating a force on a tooth at the contact point as in the amended claim) is claimed, and not just the application appliance, then the claims would overcome the present rejection.

Allowable Subject Matter
Claims 5-11 and 13 are allowed.  Applicant’s arguments submitted May 13, 2022 with regard to prior art rejection based on Kuo is found persuasive with regard to claims 5-11 and 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712